382 F.3d 920
UNITED STATES of America, Plaintiff-Appellee,v.Steve NAVARRO-VARGAS, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Jose Antonio Leon-Jasso, Defendant-Appellant.
No. 02-50663.
No. 03-50009.
United States Court of Appeals, Ninth Circuit.
August 25, 2004.

Patrick K. O'Toole, AUSA, David Mitchell, Office of the U.S. Attorney, San Diego, CA, for Plaintiff-Appellee.
Matthew C. Winter, Federal Defender's Inc., San Diego, CA, for Defendant-Appellant.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, these cases are ordered reheard by the en banc court pursuant to Circuit Rule 35.3. The three-judge panel opinion in No. 02-50663 shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.


2
It is further ordered that these cases be consolidated for rehearing.